United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 7, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-10444
                         Summary Calendar


CARNELL C. ROLLINS,

                                    Plaintiff-Appellant,

versus

MELVIN LEWIS, Parole Supervisor for Texas Board of Pardons and
Paroles in his Individual and Official Capacity; GLENDA SMITH,
Parole Supervisor for Texas Board of Pardons and Paroles in her
Individual and Official Capacity; RICHARD A. GREER, JR., Parole
Officer for Texas Board of Pardons and Paroles in his Individual
and Official Capacity; TEXAS BOARD OF PARDONS & PAROLES; GLEN
HUBBARD, Parole Officer in his Individual and Official Capacity;
DAVID ROGERS, Parole Officer in his Individual and Official
Capacity; NFN NGUYEN, Officer, Parole Officer for Texas Board of
Pardons & Paroles in his Individual and Official Capacity; GREG
THOMPSON, Psychological Counselor for Texas Board of Pardons and
Paroles in his Individual and Official Capacity; BILLY LINSON,
Director of Region #1 for Texas Board of Pardons and Paroles in
his Individual and Official Capacity; VICTOR RODRIQUEZ, Chairman
for Texas Board of Pardons and Paroles in his Individual and
Official Capacity; VERONICA BALLARD, Director of Texas Department
of Criminal Justice Parole Division in her Individual and
Official Capacity; WAYNE SCOTT, Executive Director of Texas
Department of Criminal Justice,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CV-98-BF-M
                       --------------------
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                          No. 02-10444
                               -2-

     Carnell Carnelious Rollins appeals from the grant of summary

judgment for defendants Melvin Lewis, Richard A. Greer, Jr.,

Billy Linson, and Wayne Scott regarding Rollins’s civil-rights

complaint, filed pursuant to 42 U.S.C. § 1983, alleging that the

defendants had violated his constitutional rights and seeking

monetary and injunctive relief.   Rollins has not shown that the

district court erred by accepting his appointed counsel’s

withdrawal of claims against defendant Victor Rodriguez and

against Scott, except to the extent that Scott may have been

required to be present before the court to carry out the

requested injunctive relief.   Furthermore, Rollins has waived any

challenge to the district court’s dismissal of the remaining

defendants by failing to raise such challenge on appeal.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Rollins has also filed a motion seeking an injunction from

this court preventing the defendants from treating him as a sex

offender pending resolution of this appeal.   That motion is

DENIED.

     This court reviews a grant of summary judgment de novo.       See

Green v. Touro Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).

Summary judgment is appropriate when, considering all of the

admissible evidence and drawing all reasonable inferences in the

light most favorable to the nonmoving party, there is no genuine

issue of material fact and the moving party is entitled to



R. 47.5.4.
                          No. 02-10444
                               -3-

judgment as a matter of law.   See FED. R. CIV. P. 56(c); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     The defendants argue that Rollins’s claims against them are

barred by the applicable two year statute of limitations.

Because Rollins’s continued classification as a sex offender was

an ongoing event that continued within the applicable limitations

period, his claims are not barred by limitations.   See

Interamericas Investments, Ltd. v. Board of Governors of the Fed.

Reserve Sys., 111 F.3d 376, 382 (5th Cir. 1997).

     Rollins asserts that he has a liberty interest against being

labeled a sex offender and required to meet special mandatory

supervision conditions for sex offenders.   In support of this

argument, Rollins cites to Vitek v. Jones, 445 U.S. 480 (1980),

Neal v. Shimoda, 131 F.3d 818 (9th Cir. 1997), Kirby v.

Siegelman, 195 F.3d 1285 (11th Cir. 1999), and Chambers v.

Colorado Dep’t of Corr., 205 F.3d 1237 (10th Cir. 2000).

Although the Eleventh Amendment bars Rollins’s claims for

monetary relief against the defendants in their official

capacities, see Washington Legal Found. v. Texas Equal Access to

Justice Found., 94 F.3d 996, 1005 n.52 (5th Cir. 1996), it does

not bar his official-capacity claims for injunctive relief.      See

Ex Parte Young, 209 U.S. 123, 149-60 (1908).   Because only the

Supreme Court’s holding in Jones had been issued at the time of

the defendants’ challenged actions and the liberty interest

claimed by Rollins was not clearly established by Jones, the
                           No. 02-10444
                                -4-

defendants are protected in their individual capacities from

Rollins’s claims for monetary relief.     See Kentucky v. Graham,

473 U.S. 159, 166-67 (1985); Mangieri v. Clifton, 29 F.3d 1012,

1016 (5th Cir. 1994); see also Chambers, 205 F.3d at 1244; Neal,

131 F.3d at 832.   However, Rollins’s claims seeking injunctive

relief against the defendants in both their official and

individual capacities remain cognizable.

     In 1968, regarding a charge of fondling a female child with

lascivious intent, Rollins pleaded guilty, stipulated to the

evidence against him, and waived his right to a criminal trial.

Thus, even if it is assumed that Rollins had his claimed liberty

interest under the cases to which he cites for support, he has

failed to show that he did not receive the minimum procedural due

process warranted for deprivation of that liberty interest.     See

Jones, 445 U.S. at 494-95; see also Neal, 131 F.3d at 830-31.

     Accordingly, the district court’s judgment is AFFIRMED.

     MOTION DENIED; JUDGMENT AFFIRMED.